Citation Nr: 0937459	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-35 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation, death 
pension, and accrued benefits.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

During World War II, the Veteran had service with the Regular 
Philippine Army from July 1945 to July 1946.  He was in 
beleaguered status from December 1941 to May 1942; missing 
status in May 1942; a prisoner of war from May 1942 to 
November 1942; and no casualty status from November 1942 to 
July 1945.  

The Veteran died in November 2006, and the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service department has certified that the Veteran's 
dates of service were from December 1941 to June 1946, 
stating he had service in the During World War II with 
service with the Regular Philippine Army from July 1945 to 
July 1946 and beleaguered status from December 1941 to May 
1942; missing status in May 1942; prisoner of war status from 
May 1942 to November 1942; and no casualty status from 
November 1942 to July 1945.

2.  An June 2002 VA Compensation and Pension Service 
Forfeiture Decision found that records established beyond a 
reasonable doubt that from November 18, 1942 to September 10, 
1944, the Veteran performed services for the Philippine 
Constabulary and was of assistance to the Imperial Japanese 
Government in violation of the provisions of 38 U.S.C.A. 
§ 6104(a), and the acts occurred in the Philippine Islands 
before July 4, 1946.   

3.  The forfeiture action declared against the Veteran 
precluded his rights to all benefits administered by VA, and 
he did not receive, nor was he entitled to receive, 
compensation for a service-connected disability at any time 
during his life. 


CONCLUSION OF LAW

The appellant has no legal entitlement to dependency and 
indemnity compensation, death pension, or accrued benefits.  
38 U.S.C.A. § 6104 (West 2002); 38 C.F.R. §§ 3.902, 3.904 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to dependency and 
indemnity compensation and/or death pension and accrued 
benefits based on her status as a spouse of a deceased 
veteran.  

The appellant maintains her husband was a prisoner of war and 
was taken by the Japanese forces.  The appellant has made no 
argument or claim regarding whether there was clear and 
unmistakable error in the June 2002 VA Compensation and 
Pension Service Forfeiture Decision.

The evidence of record confirms that, in its June 2002 
Forfeiture Decision, VA Compensation and Pension Service 
found that records established beyond a reasonable doubt that 
from November 18, 1942 to September 10, 1944, the Veteran 
performed services for the Philippine Constabulary and was of 
assistance to the Imperial Japanese Government in violation 
of the provisions of 38 U.S.C.A. § 6104(a).  The acts 
occurred in the Philippine Islands before July 4, 1946.   

More specifically, the June 2002 Forfeiture Decision 
indicates that the Veteran admitted that he served with the 
Philippine Constabulary and he received preferential 
treatment from the Japanese in the form of freedom movement 
and remuneration.  VA Compensation and Pension Service noted 
that it was a well documented fact that the Japanese did not 
"force" participation in the Bureau of Constabulary but 
rather carefully screened its perspective members who were 
selected from voluntary applications.  Further, the 
Forfeiture Decision stated it was recognized that the Bureau 
of Constabulary or any of its components, as comprised during 
the Japanese occupation of the Philippines, were tantamount 
to Armed Forces of the Imperial Japanese Government.  Such 
organizations were created primarily to assist the Japanese 
in, and were used for, apprehending guerrillas and guerrilla 
suspects and in suppressing the underground resistance 
movement in furtherance of the Japanese war effort against 
the United States and its allies.  Thus, the Forfeiture 
Decision explained that the Veteran, as a member of the 
Bureau of Constabulary, admittedly was involved in the 
overall efforts of the Japanese Military to defeat the United 
States and its allies, and the Veteran rendered assistance to 
an enemy of the United States and its allies as provided in 
38 U.S.C.A. § 6104(a) and as a result, forfeited all accrued 
or future gratuitous benefits under the laws administered by 
VA.  

The Veteran did not appeal that decision.  The forfeiture 
action declared against the Veteran precluded his rights to 
all benefits administered by VA.  38 U.S.C.A. § 6104(a); 38 
C.F.R. § 3.902(b). 

According to the death certificate in the claims file, the 
Veteran died in November 2006.  In June 2007, the RO received 
from the appellant a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child.  The 
appellant also submitted proof of her marriage to the Veteran 
in May 1946.  

As a general rule, issues in a survivor's claim for death 
benefits will be decided without regard to any disposition of 
the same issues during the veteran's lifetime.  38 C.F.R. § 
20.1106 (2009).  Among the types of claims exempt from the 
general rule are cases involving individuals whose VA 
benefits have been forfeited for treason under the provisions 
of 38 U.S.C.A. § 6104.  Id.

Under VA regulations, a treasonable act is defined as an act 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies.  38 C.F.R. § 
3.902(a).  The law provides that any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or of its allies shall forfeit all accrued or 
future gratuitous benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 3.902(b).

In a case in which forfeiture by reason of a treasonable act 
was declared before September 2, 1959, death benefits may be 
paid where such benefits were authorized prior to September 
2, 1959.  38 U.S.C.A. § 6104(c); 38 C.F.R. § 3.904(b).  
Otherwise, no award of gratuitous benefits may be made to any 
person based on any period of service commencing before the 
date of commission of the offense that resulted in the 
forfeiture.  Id.

It is undisputed that forfeiture was declared against the 
Veteran after September 2, 1959.  Dependency and indemnity 
compensation, death pension, and accrued benefits are all 
gratuitous VA benefits, and the provisions of 38 C.F.R. § 
3.904(b) therefore preclude the award of benefits being 
sought by the appellant.

For these reasons, the Board concludes that the appellant has 
no legal entitlement to dependency and indemnity 
compensation, death pension, or accrued benefits.  The claim 
must therefore be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (when the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law). 

Because the law, and not the evidence, is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  The United States Court of 
Appeals for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on 
this appeal.  See Dela Cruz, 15 Vet. App. at 149; see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim").


ORDER

Entitlement to dependency and indemnity compensation, death 
pension, and accrued benefits is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


